DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1 and claim 6: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a housing device with combination structures including a first housing body, the first housing body comprising: a first housing seat having a first bottom surface, a first wall, an extension wall, and a groove located between the extension wall and the first wall, the second housing body including: a second housing seat having a second bottom surface and a second wall, the second wall extended from the second bottom surface in a direction away from the second bottom surface; a top surface of the second wall being provided with a second bump as an energy director, and the second bump embedded in the groove of the first housing body; and a second combination structure including a slot disposed at the second wall and an abutting block located at a side of the slot. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a housing device with combination structures including a NON-FINAL16/748,824 -3-Dkt. No.: OP-108000687 first housing body, the first housing body comprising: a first housing seat having a first bottom surface, a first wall, and a groove located at an outer side of the first wall, and the second housing body including: a second housing seat having a second bottom surface and a second wall, the second wall extended from the second bottom surface in a direction away from the second bottom surface; a top surface of the second wall being provided with a second bump as an energy director, and the second bump embedded in the groove of the first housing body: and a second combination structure including a slot disposed at the second wall and an abutting block located at a side of the slot. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 2-5, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Regarding claims 7-10, these claims are allowed based on their dependence on the allowable independent claim 6 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841

/JAMES WU/Primary Examiner, Art Unit 2841